

116 SJ 40 ES: Providing for congressional disapproval of the proposed export to India, Israel, Republic of Korea, and Kingdom of Saudi Arabia of certain defense articles, including technical data and defense services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 40IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed export to India, Israel, Republic of Korea, and Kingdom of Saudi
			 Arabia of certain defense articles, including technical data and defense
 services.That the issuance of an export license with respect to the following proposed export to India, Israel, Republic of Korea, and Kingdom of Saudi Arabia is prohibited:(1)The transfer to India, Israel, Republic of Korea, and Kingdom of Saudi Arabia of the following license for export of certain defense articles, including technical data and defense services, described in Executive Communication 1417 (EC–1417) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed manufacturing agreement with Huneed Technologies Company, Ltd. in South Korea to transfer defense articles, defense services, and technical data to support manufacture, production, test, inspection, modification, enhancement, rework, and repair of F/A18E/F and derivative series aircraft panels for end use by the Boeing Company.Passed the Senate June 20, 2019.Secretary